UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-4745



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT OSCAR RANDOLPH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Big Stone Gap. Glen M. Williams, Senior
District Judge. (CR-96-6-B)


Submitted:   October 7, 1997              Decided:   December 2, 1997


Before WIDENER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory M. Stewart, STEWART LAW OFFICES, P.C., Norton, Virginia,
for Appellant. Robert P. Crouch, Jr., United States Attorney, Rick
A. Mountcastle, Assistant United States Attorney, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Oscar Randolph appeals from his conviction and sentence

for possession of a firearm following a felony conviction in viola-

tion of 18 U.S.C. § 922(g) (1994). Specifically, Randolph contends

that the district court erred in denying his request for a reduc-

tion under U.S. Sentencing Guidelines Manual § 3E1.1 (1995), for
acceptance of responsibility where he admitted to possession of the

firearm but denied firing it, running from the police, throwing the

gun away during the police chase, and threatening his wife and her
family if she testified against him. The district court found

Randolph's denials of these actions to be unbelievable, and for

that reason not an acceptance of responsibility sufficient to
justify denial of a USSG § 3E1.1 reduction. Our review reveals that

this decision was not clearly erroneous. See United States v.

Myers, 66 F.3d 1364, 1372 (4th Cir. 1995) (holding that sentencing

court may look beyond facts that constitute conviction even if

factors are insufficiently relevant to increase sentence). We

further note that Randolph received an enhancement under USSG §
3C1.1, rendering a § 3E1.1 reduction generally inappropriate. See

USSG § 3E1.1, comment. (n.4). Accordingly, we affirm Randolph's

conviction and sentence. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED

                                2